--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
Exhibit 10.1
 
FIRST AMENDMENT TO AMENDED AND RESTATED
SUBACCOUNTING AGREEMENT


THIS FIRST AMENDMENT TO THE AMENDED AND RESTATED SUBACCOUNTING AGREEMENT (this
“Amendment”) is made and entered into as of this 24th day of February 2010 (the
“Effective Date”), by and between, UNITED WESTERN BANK®, a federal savings bank
(“Bank”), EQUITY TRUST COMPANY, a South Dakota trust company (“ETC”), EQUITY
ADMINISTRATIVE SERVICES, INC., an Ohio corporation (“EAS”), and STERLING
ADMINISTRATIVE SERVICES, LLC, a Texas limited liability company (“SAS” and,
collectively with EAS, the “Companies”). The Companies, ETC and Bank are
referred to herein each as a “Party” and collectively as the “Parties.”
Capitalized terms used and not defined in this Amendment shall have the meanings
ascribed to them in the Subaccounting Agreement (as defined below).
 
WITNESSETH


WHEREAS, Bank, ETC and the Companies are parties to that certain AMENDED AND
RESTATED SUBACCOUNTING AGREEMENT dated June 27, 2009 (the “Subaccounting
Agreement”) whereby, among other things, ETC and the Companies maintain Bank
Accounts at Bank for the benefit of Custodial Account Holders, and the Companies
act as agent for Bank to provide Custodial Account Holder record keeping and
certain other services with respect to the Custodial Accounts and balances
maintained in the Bank Accounts for the benefit of the individual Custodial
Account Holders.


WHEREAS, the Parties desire to amend the Subaccounting Agreement as described in
further detail in this Amendment.


NOW, THEREFORE, for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


1. The following sentence shall be added at the end of Section 1 of the
Agreement:


“For purposes of this Agreement, Bank Accounts shall include any Bank Account
deposits participated to Third Party Banks pursuant to the terms of this
Agreement.”


2. The second paragraph of Section 10 of this Agreement is hereby deleted in its
entirety and replaced with the following paragraph:


“Notwithstanding anything to the contrary herein, written consent of the Bank is
required prior to the Companies and ETC participating out Bank Account deposits
to any Third Party Bank (as defined below), which consent shall not be
unreasonably withheld.  In addition, Bank may propose that the Companies and ETC
participate out Bank Account deposits to a Third Party Bank, and the written
consent of the Companies and ETC shall be required prior to such participation,
which consent shall not be unreasonably withheld.  A “Third Party Bank” is any
federally insured bank or saving and loan institution chartered by an agency of
the federal government or any state government that is agreed to between the
Parties and (x) has a composite rank of 75 or higher as published by IDC
Financial Publishing, Inc. (“IDC”) from
 
 
1

--------------------------------------------------------------------------------


 
 
time to time or (y) if such bank or institution is not rated by IDC, such bank
or institution is “well capitalized” (as that term is defined in 12 CFR
565.4(b)(1), but subject to 12 CFR 565.4(c)).  Any Party proposing participation
of Bank Account deposits to a Third Party Bank as provided herein (the
“Proposing Party”) shall first deliver to Bank or the Companies and ETC, as the
case may be (the “Receiving Party”) detailed information regarding the proposed
participation, including the proposed amount of Bank Account deposits to be
participated out, the name of the Third Party Bank to accept the deposits, the
proposed terms of such Third Party Bank’s participation and information
regarding the financial and regulatory status of such Third Party Bank (the
“Participation Information”). The Receiving Party shall, within seven business
days after the date of its receipt of all Participation Information (such
seven-business-day period, the “Response Period”), provide in writing to the
Proposing Party (a) the Receiving Party’s written consent to the proposed
participation, or (b) a statement that the Receiving Party will not consent to
the participation, together with reasonable details supporting its decision not
to grant consent.  In the event the Receiving Party fails to respond to a
participation request within the Response Period, then the Parties shall deem
that the Receiving Party’s consent to the proposed participation has been
granted. The Parties will take all reasonable or necessary actions, including
opening accounts at Third Party Banks and executing and delivering new account
forms and other customary and reasonably necessary documents required by any
Party or the Third Party Bank, to allow the participation of Bank Account
deposits as provided for herein.  Bank acknowledges that Custodial Account
Holders have the right, at their sole option, to direct the Companies and ETC to
deposit their respective funds with another depository institution; however, ETC
and the Companies will use commercially reasonable efforts to have cash balances
relating to Custodial Accounts retained at Bank (or a Third Party Bank if Bank
has proposed or consented to participate out any or all of the Custodial
Deposits as provided above).  The Companies shall have the right to remove any
deposits participated out to a Third Party Bank under this paragraph at any time
after (i) receipt by the Companies or ETC of a rating report published by IDC
indicating a composite rank for such Third Party Bank of 74 or lower, if such
Third Party Bank is rated by IDC, or (ii) if such Third Party Bank is not rated
by IDC, the Companies or ETC become aware that such Third Party Bank is not
“well capitalized” (as that term is defined in 12 CFR 565.4(b)(1), but subject
to 12 CFR 565.4(c)), in either of which case the Companies shall have the right
to move such deposits to Bank or another Third Party Bank pursuant to the terms
of this Section 10.  In the event that Bank has proposed or consented to
participate out deposits in the Bank Accounts to a Third Party Bank that pays
interest, subaccounting or other administrative fees to the Companies with
respect to the deposits participated out to such Third Party Bank (the “Third
Party Rate”) that is, in the aggregate, in excess of the applicable Contract
Variable Rate as then in effect, the Companies, on the one hand, and Bank, on
the other hand, will split the benefit of the difference between such higher
Third Party Rate and the applicable Contract Variable Rate 50/50.  In the event
that the Third Party Rate is, in the aggregate, less than the applicable
Contract Variable Rate, Bank shall be responsible for making the Companies whole
for the difference between such Contract Variable Rate and such lower Third
Party Rate.  The terms of this paragraph shall not adversely affect any rights
of the Custodial Account Holders.”


3. The last sentence of Section 11 of the Agreement shall be deleted in its
entirety and replaced with the following sentence:
 
 
 
2

--------------------------------------------------------------------------------




“This Agreement may be terminated by the Companies or ETC upon thirty (30) days’
prior written notice to Bank at any time after Bank files with the Office of
Thrift Supervision, or any successor regulator designated as Bank’s principal
regulator, any thrift financial report, or replacement or successor report if
not a thrift financial report, which report reflects that Bank is neither “well
capitalized” nor “adequately capitalized,” as those terms are defined in 12 CFR
565.4(b)(1) and (2) or in any replacement or successor federal regulation
published from time to time and at any time by the federal government of the
United States of America (a “Triggering TFR”).  Bank shall provide the Companies
and ETC notice that Bank has filed a Triggering TFR within three (3) business
days of such filing.”
 
The Parties agree that all other terms or conditions of the Subaccounting
Agreement shall remain in full force and effect and the Parties reaffirm the
same.  The Subaccounting Agreement, as amended by this Amendment, contains the
entire understanding of the Parties with respect to the subject matter thereof,
and supersedes all prior agreements and understandings relating to the subject
mater thereof.
 
This Amendment shall be binding upon and inure to the benefit of and be
enforceable by the Parties and their respective successors, assigns (including
any direct or indirect successor by merger or consolidation) and administrators.
 


 


 


 


 
[Signature page follows.]
 
3

--------------------------------------------------------------------------------


 
 
 
IN WITNESS WHEREOF, the Parties have entered into this Amendment as of the date
first written above.
 

 
EQUITY ADMINISTRATIVE SERVICES, INC.
 
 
By: /s/ Michael Dea                                           
 
Name:    Michael Dea
 
Title:      CFO
     
STERLING ADMINISTRATIVE SERVICES, LLC
 
 
By: /s/ Michael Dea                                           
 
Name:    Michael Dea
 
Title:      CFO
     
EQUITY TRUST COMPANY
 
 
By: /s/ Michael Dea                                           
 
Name:    Michael Dea
 
Title:      CFO
     
UNITED WESTERN BANK
 
 
By:     /s/ Scot T. Wetzel                                                  
 
Name:   Scot T. Wetzel
 
Title:     CEO
    

 
 
3
 
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------